DETAILED ACTION

Response to Amendment 
The amendment of 11/16/2020 has been entered.  Claim 1 has been amended and claim 5 has been cancelled.   Claim 4 stand withdrawn.  Claims 1-3 and 6-8 are under examination in this application with claim 1 being independent claim.

In view of the amendment, new rejection ground is presented below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzl (WO 2015/051893) of which US 2016/0243518 an English equivalent is used.  Spitzl’s invention, a reference cited in the last Office action, is directed to a method and device for the plasma-catalytic conversion of materials.   With respect to claim 1, Spitzl discloses in p. [0064], [0137] and [0138] an embodiment of the method for producing pigment black (carbon black) optionally with functionalization, the method comprising the step of forming of the carbon black particles by a plasma-catalytic treatment and subjecting the carbon black particles during the forming to functionalization by adding appropriate reactant (for example Si, N2 or halogens) or precursor compound (for example silicone compounds, halogens, hydrogen halides) to effect the functionalization of the carbon black.  The effecting would read on the limitation “in a controlled to promote the formation of carbon black, it can be advantageous to remove all or part of the hydrogen formed during the plasma-catalytic-conversion from the product gas … or to reduce the amount of hydrogen in the plasma reaction space”.   Since Spitzl discloses in the forming of carbon black that an amount of hydrogen is present in the plasma reaction space, wherein the amount of the hydrogen needs to be reduced in order to promote its formation, the amount of the hydrogen or its reduced amount reads on the recited atmosphere comprising hydrogen (hydrogen-containg atmosphere) in the forming.  As to the limitation “to impart density of functionalization of up to about 30 micromol/m2” as now claimed, although Spitzl’s method is silent to the limitation, however, since the recited density would include zero or a range close to zero, it appears that Spitzl’s effected functionalization of the carbon black by the adding would include the recited density of zero or the range close to zero in absence to the contrary.   Further, it appears that the range of the density would be a function of an amount of the reactant or precursor compound, the selection of the amount of the reactant or precursor compound to effect the functionalization to impart the density of functionalization within the recited range would be within the level of ordinary skill in the art.   Further, it has been held that the selection of reaction parameters such as temperature, concentration and pressure would have been obvious, In re Aller 105 USPQ 233.  And since Spitlz’s carbon black would have the density of functionalization within the recited range, it would be adapted to a particular pre-intended application.
As to the subject matter of 3, Spitzl discloses it p. 138.
As to the subject matter of claim 6, although Spitzl is silent to the recited temperature as based on same process steps, however in light of Spitzl’s teachings in p. 35 that the method for the plasma-catalytic conversion of materials can be carried out in particular at a temperature range of 100 to 1000° C and with the adjustment of the temperature in a certain range, the In re Aller 105 USPQ 233.
As to the subject matter of each of claim 8, Spitzl discloses the reactant “the functionalizing agents” including nitrogen (p. [0138]).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spitlz ‘893 as applied to claims 1, 3, 6 and 8 above, and further in view of Carlson et al. (US 2008/0233402).   The difference between Spitlz as applied above and each of the instant claims is the recited limitation.   Carlson discloses in a method of producing a composition comprising carbon blacks with attached carbon nanotube, that the carbon blacks may be first treated with a plasma gas to clean its surface and add various functional groups, wherein the plasma gas includes but is not limited to air, oxygen, nitrogen, and halogens (p. [00330]).    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Spitlz such that the reactant is of air or oxygen, as per the teaching of Carlson.  One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent reactants to effect functionalization of the carbon black would have been within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed  11/16/2020  have  been  fully  considered  but  they  are  not 
persuasive in view of the detailed rejections as set forth above to the limitation “to impart density 
of functionalization of up to about 30 micromol/m2”.

Conclusion
Claims 1-3 and 6-8 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795